UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-170035 Commission file number HOMEOWNUSA (Exact name of registrant as specified in its charter) Nevada 27-1467607 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1601 Blake Street, Suite 310 Denver, Colorado (Address of principal executive offices) (Zip Code) 303-953-4245 Registrant’s telephone number, including area code 112 North Curry Street, Carson City, Nevada 89703-4934 (former name or former address, if changed since last report) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. þ Yes o No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes þ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. o Yes þ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes þ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Yes þ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). þ Yeso No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. N/A APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding November , 2014 Common Stock, $0.001 par value per share 22,790 shares SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements that involve a number of risks and uncertainties. Although our forward-looking statements reflect the good faith judgment of our management, these statements can be based only on facts and factors of which we are currently aware. Consequently, forward-looking statements are inherently subject to risks and uncertainties. Actual results and outcomes may differ materially from results and outcomes discussed in the forward-looking statements. Forward-looking statements can be identified by the use of forward-looking words such as “may,” “will,” “should,” “anticipate,” “believe,” “expect,” “plan,” “future,” “intend,” “could,” “estimate,” “predict,” “hope,” “potential,” “continue,” or the negative of these terms or other similar expressions. These statements include, but are not limited to, statements under the captions “Risk Factors,” “Management’s Discussion and Analysis or Plan of Operation” and “Description of Business,” as well as other sections in this report. Such forward-looking statements are based on our management’s current plans and expectations and are subject to risks, uncertainties and changes in plans that may cause actual results to differ materially from those anticipated in the forward-looking statements. You should be aware that, as a result of any of these factors materializing, the trading price of our common stock may decline. These factors include, but are not limited to, the following: ● the availability and adequacy of capital to support and grow our business; ● economic, competitive, business and other conditions in our local and regional markets; ● actions taken or not taken by others, including competitors, as well as legislative, regulatory, judicial and other governmental authorities; ● competition in our industry; ● Changes in our business and growth strategy, capital improvements or development plans; ● the availability of additional capital to support development; and ● other factors discussed elsewhere in this annual report. The cautionary statements made in this annual report are intended to be applicable to all related forward-looking statements wherever they may appear in this report. We urge you not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We undertake no obligation to publicly update any forward looking-statements, whether as a result of new information, future events or otherwise. TABLEOF CONTENTS Item 1. Business. 3 Item 1A. Risk Factors. 4 Item 1B. Unresolved Staff Comments. 4 Item 2. Properties. 4 Item 3. Legal Proceedings. 4 Item 4. Submission of Matters to a Vote of Security Holders 4 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 5 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 5 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 7 Item 8. Financial Statements and Supplementary Data. 8 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 9 Item 9A. Controls and Procedures. 9 Item 9B. Other Information. 10 Item 10. Directors, Executive Officers and Corporate Governance. 11 Item 11. Executive Compensation. 12 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 14 Item 13. Certain Relationships and Related Transactions, and Director Independence. 15 Item 14. Principal Accounting Fees and Services. 15 Item 15. Exhibits, Financial Statement Schedules. 16 SIGNATURES 17 2 PART I Item 1. Business. HOMEOWNUSA was incorporated in the State of Nevada as a for-profit Company on December 10, 2009 and established a fiscal year end of January 31.The Company was organized to enter into the home equity lease/rent to own business.On December 31, 2013, the Company’s sole director and officer and nine other shareholders sold their interest in the Company to Cloud Biz International Pte, Ltd (“CloudBiz”), a Singapore corporation.The total number of shares purchased was 15,730 which represented a 69% interest in the Company (the “Transaction”).Along with the Transaction, the sole director and officer resigned and a new officer director was named.The Company is currently looking into potential business plan opportunities but has not yet decided on a plan. Item 1A. Risk Factors. We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 1B. Unresolved Staff Comments. None Item 2. Properties. We do not own any real estate or other properties. Item 3. Legal Proceedings. The Company is not a party to any pending legal proceedings, and no such proceedings are known to be contemplated. No director, officer, or affiliate of the issuer and no owner of record or beneficiary of more than 5% of the securities of the issuer, or any security holder is a party adverse to the small business issuer or has a material interest adverse to the small business issuer. Item 4. Submission of Matters to a Vote of Security Holders None 3 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. There is presently no established public trading market for our shares of common stock.The Company had obtained a symbol back in October 2013, however, because of our failure to keep our public reporting current, the symbol is no longer active.We do plan to reapply forquoting of our common stock on the OTC Bulletin Board.However, we can provide no assurance that our shares of common stock will bequoted on the Bulletin Board or, if traded, that a public market will materialize. Holders of Our Common Stock As of the date of filing we had 23 shareholders of our common stock. Stock Option Grants To date, we have not granted any stock options. Transfer Agent and Registrar The transfer agent for our common stock is Issuer Direct Corporation, 500 Perimeter Park Drive, Suite D, Morrisville, NC 27560, telephone: (919) 481-4000. Dividends Since inception we have not paid any dividends on our common stock.We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock.Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board ofDirectors may deem relevant. Recent Sales of Unregistered Securities Common Stock Issuance to Shareholder On July 7, 2014, we received a $37,000 investment from our major shareholder.For such investment, the shareholder will received 74 mm shares.Such shares have not been issued as of the date of this filing. 4 Common Stock Offering As of October 31, 2014, we completed an offering of securities to 30 new investors for gross proceeds of $2,053 and will be issuing 20,534 shares at $0.10 per share.Such shares have not been issued as of the date of this filing. The offer and sale of such shares of our common stock was effected in reliance on the exemptions for sales of securities not involving a public offering, as set forth in Rule 504 promulgated under the Securities Act and in Section4(2) of the Securities Act, based on the following: (a)we were not subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act; (b) the investors confirmed to us that they were either “accredited investors,” as defined in Rule 501 of Regulation D promulgated under the Securities Act or had such background, education and experience in financial and business matters as to be able to evaluate the merits and risks of an investment in the securities; (c)there was no public offering or general solicitation with respect to the offering; (d)the investors were provided with certain disclosure materials and all other information requested with respect to our company; (e) the investors acknowledged that they had a reasonable opportunity to ask questions and receive answers concerning the offering and our business, financial condition, results of operations and prospects (f)the investors acknowledged that all securities being purchased were “restricted securities” forpurposes of the Securities Act, and agreed to transfer such securities only in a transaction registered under the Securities Act or exempt from registration under the Securities Act; and (g)a legend was placed on the certificates representing each such security stating that it was restricted and could only be transferred if subsequently registered under the Securities Act or transferred in a transaction exempt from registration under the Securities Act. Stock-Based Compensation: None. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. This form 10-K contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.For this purpose any statements contained in this Form 10-K that are not statements of historical fact may be deemed to be forward-looking statements.Without limiting the foregoing, words such as “may”, “will”, “expect”, “believe”, “anticipate”, “estimate” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially depending on a variety of factors, many of which are not within our control.These factors include by are not limited to economic conditions generally and in the industries in which we may participate; competition within our chosen industry, including competition from much larger competitors; technological advances and failure to successfully develop business relationships. 5 Overview The Company has decided to not pursue its original business plan and is currently in the process of evaluating new business opportunities.Our CEO is exploring such options. Results of Operations For the year ended January 31, 2014 and 2013, we had $0 revenues. Our total expenses are $22,047 as compared to operating expenses of $15,511 for the year ended January 31, 2013, representing an increase of $6,536, or 42.0%The increase in total expenses for the year ended primiary consisted of professional fees and financial printing costs.For the year ended January 31, 2014, we incurred a net loss of $22,047 as compared to a net loss of $15,511 for the year ended January 31, 2013. Our auditor has expressed substantial doubt as to whether we will be able to continue to operate as a “going concern” due to the fact that the Company has incurred net operating losses of $77,684 from inception though the year ended January 31, 2014 and has not yet established on going source of revenues sufficient to cover its operating costs and allow it continue as a going concern.The ability of the Company to continue as a going concern is dependent on the Company obtaining the adequate capital to fund operating losses until it becomes profitable.If the Company is unable to obtain adequate capital, it could be forced to cease operations. Based on our financial history since inception, our auditor has expressed substantial doubt as to our ability to continue as a going concern.As reflected in the accompanying financial statements, as of January 31, 2014, we had an accumulated deficit totaling $77,684.This raises substantial doubts about our ability to continue as a going concern. Liquidity and Capital Resources As of January 31, 2014, we had cash of $0 and other current assets of $0 as compared to cash of $985 and other current assets of $0 for the year ended January 31, 2013.We anticipate that our current cash and cash equivalents and cash generated from operations, if any, will be insufficient to satisfy our liquidity requirements for at least the next 12 months. We will require additional funds prior to such time and the Company will seek to obtain these funds by selling additional capital through private equity placements, debt or other sources of financing. If we are unable to obtain sufficient additional financing, we may be required to reduce the scope of our planned operations, which could harm our business, financial condition and operating results. Additional funding to meet our requirements may not be available on favorable terms, if at all. 6 Off Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. 7 Item 8. Financial Statements and Supplementary Data. HOMEOWNUSA FINANCIAL STATEMENTS January 31, 2014 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 BALANCE SHEETS F-2 STATEMENTS OF OPERATIONS F-3 STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) F-4 STATEMENTS OF CASH FLOWS F-5 NOTES TO FINANCIAL STATEMENTS F-6 Report of Independent Registered Public Accounting Firm To the Audit Committee of HOMEOWNUSA We have audited the accompanying balance sheet of HOMEOWNUSA. as of January 31, 2014, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of HOMEOWNUSA as of January 31, 2014, and the results of its operations and its cash flows for theyear then ended, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has incurred operating losses since inception totaling $77,684 and does not generate any revenue.These conditions raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters also are described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Rosenberg Rich Baker Berman & Company Somerset, New Jersey, November 10, 2014 F-1 HOMEOWNUSA BALANCE SHEETS AS OF JANUARY 31, 2 ASSETS January 31, 2014 January 31, 2013 CURRENT ASSETS: Cash or cash equivalents $
